DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 12/20/21 is acknowledged. 
Claims 11-16, 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/21.
Drawings
The drawings were received on 8/19/19.  These drawings are acknowledged.
Double Patenting
Applicant is advised that should claims 6-8 be found allowable, claims 17-19 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popovich et al. (US 2017/0219841).
Consider claim 1, Popovich et al. discloses (e.g. figures 1-2) an illumination device comprising: 
a laser source emitting light of at least a first wavelength ([0069]: a laser 20; see Fig. 1 (laser 20 inherently emits at least a first wavelength]); 
a microdisplay ([0069]: a microdisplay 30; see Fig. 1); 
a projection lens ([0071]: projection lens 31); and 
at least one waveguide substrate ([0069]: a waveguide 10; see Fig. 1), each said substrate supporting: 
at least one input grating for coupling light from said laser into a total internal reflection path in said substrate ([0069]: a first grating device 41 for coupling light from the laser into a TIR path in the wave guide; see Fig. 1 ); 
a grating device for despeckling said light ([0069]: a third grating device 42 for applying a variation of at least one of beam deflection or phase retardation across the 
at least one beam splitter layer ([0072]: the second diffractive device 43 performs the dual functions a beam deflector and a beam splitter); and 
at least one output grating for extracting light from said substrate ([0069]: a second grating device 45 for coupling light from the TIR path out [extracting] of the waveguide), wherein said output grating is configured to perform at least of one function selected from the group of: diffusing said light into a ray distribution matched to the numerical aperture of said projection lens, extracting light from said waveguide substrate towards a reflective surface of said microdisplay ([0071]: the second grating device which diffracts TIR light indicated by 108 out of the waveguide and onto the microdisplay 30; [0072]: In one embodiment of the invention shown in FIG. 2 the microdisplay is a reflective device), and transmitting image modulated light reflected from said microdisplay into said projection lens for display. 
Consider claim 2, Popovich et al. discloses (e.g. figures 1-2) the illumination device of claim 1, wherein said grating device for despeckling said light comprises at least one array of selectively switchable grating elements disposed in at least one layer ([0086]: FIG. 20 illustrates one embodiment of the three grating layer scheme of FIGS. 18-19 which applies the low angle diffraction principle illustrated in FIG. 4. The gratings in the three layer stack comprises the switching gratings 70A, 70B and the no switching grating 70C; FIG. 4 is a side elevation view of a waveguide despeckler [the third grating layer 42] in one embodiment; [0076]: Small sections of the gratings 70A, 70B are switching on and off to achieve speckle averaging [selective switching]). 

Consider claim 4, Popovich et al. discloses (e.g. figures 1-2) the illumination device of claim 2, wherein said at least one layer forms a stack ([0086]: FIG. 20 illustrates one embodiment of the three grating layer scheme of FIGS. 18-19 which applies the low angle diffraction principle illustrated in FIG. 4. The gratings in the three layer stack comprises the switching gratings 70A,70B and the no switching grating 70C; [0032]: FIG. 4 is a side elevation view of a waveguide despeckler [the third grating layer 42] in one embodiment). 
Consider claim 5, Popovich et al. discloses (e.g. figures 1-2) an illumination device, wherein each grating element ([0086]: The gratings in the three layer stack comprises the switching gratings 70A,70B and the no switching grating 70C) is configured to perform at least one function selected from the group of: beam deflection, diffusion, and phase retardation across the wavefronts of said TIR light ([0086]: The diffusion of light at the upper switching grating 70A is represented by the rays 200,201 at the first interaction and 206,207 at the second interaction. The diffusion of light at the non switching grating 70C is represented by the rays 202,203 at the first interaction and 208,209 at the second interaction; see Fig. 20 for 70B diffusion). 
Consider claim 9, Popovich et al. discloses an illumination device, wherein at least one of said input and output gratings ([0069]: a first grating device 41 [input grating]; [0069]: a second grating device 45 (output grating]) has at least one 
Consider claim 10, Popovich et al. discloses (e.g. figures 1-2) an illumination, wherein said input and output gratings are switchable Bragg gratings (Claim 1: a first grating [input grating] device for coupling light from said laser into a TIR path in said waveguide; a second grating device (output grating] for coupling light from said TIR path out of said waveguide; Claim 8: The illumination device of claim 1 wherein said first and second grating devices [input and ] are SBGs [switchable Bragg gratings]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popovich et al. (US 2017/0219841) in view of Robbins et al. (US 2016/0085300).

Consider claims 7 and 18, modified Popovich et al. discloses the illumination device of claim 6, wherein an input grating supported by said waveguide substrate ([0069]: a first grating device 41 [input grating] for coupling light from the laser into a TIR path in the wave guide).  However, Popovich et al. does not explicitly disclose a first grating is switched into a diffracting state when light of said unique wavelength band is emitted by said laser source. Robbins are related as waveguide devices.  Robbins discloses a first grating ([0071]: switchable diffractive gratings, labeled 419a, 419b, 419c. 419d, arranged parallel to one another. The electronically switchable diffractive gratings 419a, 419b, 419c, 419d can be referred to individually as an electronically switchable diffractive grating 419) is switched into a diffracting state when light of said 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify Popovich et al. with the teaching of Robbins for the purpose of providing transparent waveguide transparent waveguide, for use in tracking an eye illuminated by infrared light, including electronically switchable diffractive gratings that, when turned on, provides a best focused image of the eye or portion thereof, which provides the best focused image of the eye, is used for imaging the eye during eye tracking (Abstract). 
Consider claims 8 and 19, modified Popovich et al. discloses the illumination device of claim 6, wherein an output grating supported by said waveguide substrate ([0069]: a second grating device 45 [output grating] for coupling light from the TIR path out of the waveguide).  However, Popovich et al. does not explicitly disclose a second grating is switched into a diffracting state when light of said unique wavelength band is emitted by said laser source. Robbins are related as waveguide devices.  Robbins discloses a second grating ([0071]: switchable diffractive gratings, labeled 419a, 419b, 419c, 419d, arranged parallel to one another. The electronically switchable diffractive 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify Popovich et al. with the teaching of Robbins for the purpose of providing transparent waveguide transparent waveguide, for use in tracking an eye illuminated by infrared light, including electronically switchable diffractive gratings that, when turned on, provides a best focused image of the eye or portion thereof, which provides the best focused image of the eye, is used for imaging the eye during eye tracking (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872